Title: To James Madison from John Armstrong, 19 February 1814 (Abstract)
From: Armstrong, John
To: Madison, James


        § From John Armstrong. 19 February 1814, War Department. “I have the honor to request that you will be pleased to order the Brevet-rank of Brigadier General to be conferred on Colonel Joseph G. Swift of the Corps of Engineers in the Army of the United States, under the provision of the act of July 6. 1812, authorizing the President to confer brevets for meritorious conduct.”
        Adds in a postscript: “Note. Jos: Swift is elder in rank than either of the Gentlemen named as Brigadiers of the line.”
      